Citation Nr: 0528091	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for tinnitus 
and hearing loss.  

In June 2005, a video conference hearing was held before the 
undersigned.  A copy of the transcript is in the claims 
folder.  The record was held open for 60 days to receive 
private medical records.  Nothing has been received to date.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a rating decision dated in June 1979, the RO denied 
service connection for hearing loss and notified the veteran.  
The veteran did not appeal this decision within one year of 
being notified.    

3.  Additional evidence submitted since the June 1979 
decision is cumulative of evidence of record considered in 
that decision and does not raise a reasonable possibility of 
substantiating the claim.  

4.  Tinnitus was not manifested in service or within one year 
of service discharge and a preponderance of the evidence is 
against a finding that the veteran's current tinnitus is 
related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 
The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002, December 2002, and March 2005.  Since these 
letters fully provided notice of elements (1), (2), (3), and 
(4) see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal and the statement of the case 
(SOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the December 2003 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in March 2005 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in December 2003.  

Service medical records, records from Fayetteville VA Medical 
Center (VAMC),  records from University of Arkansas, and 
records from Western Arkansas Ear, Nose, and Throat Clinic 
have been received and associated with the claims folder.  
The record was held open for 60 days from the date of the 
video conference hearing to allow the veteran an opportunity 
to obtain records from Sparks Hospital from 1974.  Neither 
the veteran nor his representative has submitted letters, 
additional information, or authorization for his records at 
Sparks Hospital.  Through his VCAA letters, the veteran was 
sent authorization forms.  The veteran himself questioned 
whether Sparks Hospital would even have these records after 
31 years post- treatment.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service medical records are absent any complaints of or 
treatment for hearing loss.  At the examination prior to 
service discharge, the veteran's hearing was 15/15 
bilaterally.  Additionally, on the Report of Medical History 
at separation, the veteran indicated that he did not have 
hearing loss.  

Records from the Speech and Hearing Clinic at the University 
of Arkansas, Fayetteville dated in October 1976 note that the 
veteran had high frequency bilateral sensorineural hearing 
loss starting at 4000 Hz.  Additionally, his speech reception 
thresholds were within normal limits and in good agreement 
with the pure tone threshold averages.  Speech discrimination 
ability was excellent bilaterally.  The veteran indicated 
that after treatment for swimmers ear two years earlier at 
Sparks Hospital, he had suspected hearing loss.  The veteran 
also stated that he had tinnitus in the left ear. 

Records from Western Arkansas Ear, Nose, and Throat Clinic 
dated in June 1978 note that the veteran was seen for 
complaints of high frequency hearing loss and high pitched 
ring.

Records from Fayetteville VAMC dated in January 2003 note 
assessments of "hard of hearing" and "subjective 
tinnitus."  

Service connection for hearing loss

The RO denied service connection for hearing loss in June 
1979.  The veteran was informed of that decision and he did 
not file a timely appeal. In November 2002, the veteran 
sought to reopen his claim for hearing loss.  To reopen the 
claim, the veteran must submit new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VAMC records dated from January 2003 have been received since 
the June 1979 rating decision.  The veteran also testified 
before the undersigned regarding the onset of auditory 
difficulties in service.  This evidence is cumulative of 
evidence considered in the original rating decision and does 
not raise a reasonable possibility of substantiating the 
claim. The veteran has not submitted any competent medical 
evidence demonstrating that his hearing loss is related to 
active service.  The evidence merely sets forth the veteran's 
current state of hearing loss and the veteran's claim that 
auditory difficulties began in service, factors already 
established through evidence previously submitted.  No 
etiology opinion relating his disability to service was 
rendered and no clinical evidence reflecting that pertinent 
disability was present in service or proximate thereto was 
submitted.  Accordingly, the veteran's attempt to reopen his 
claim of entitlement to service connection for hearing loss 
fails.

Service connection for tinnitus

Upon review of all the evidence in the record, the Board 
concludes that the veteran's tinnitus was not incurred in 
service and may not be presumed to have incurred therein.  
There is no evidence of tinnitus in service.  The examination 
at service discharge was negative for tinnitus.  The first 
complaint of tinnitus is not until October 1976, which is 
three and a half years post service discharge.  There is no 
competent evidence suggesting that the veteran's tinnitus was 
a result of or related to his active service.  
The Board notes the veteran's contention that his disability 
began in service from exposure to noise from power tools.  
The Board also acknowledges that the veteran's Form DD 214 
indicates his military occupation was in construction.  
However, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claim 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there is current diagnosis of tinnitus, there is no true 
indication that this disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any symptoms of tinnitus in service, 
the negative examination performed at separation and the lack 
of diagnosis of the claimed disability until several years 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hearing loss.

Service connection for tinnitus is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


